Title: To George Washington from Bartholomew Dandridge, 2 April 1774
From: Dandridge, Bartholomew
To: Washington, George



Dear Sir
New Kent April 2. 1774.

Mrs Black has at last consented to execute the Deed to you which is done & now in my possession. Col. Pendleton & Mr Lyons have also acknowledged a Deed in King Wm Court to confirm your title to Romoncock, & Mr Lyons & Mr Power have acknowledged a Deed as Attos. of Seton for the Mill & 100 Acres of Land, there seems to be nothing wanting now to compleat your title but a Deed from Col. T. Moore for 100 Acres of land adjoining the Mill which was never conveyed to Seton. this I expect shortly to have, I understand Black gave up possession of every Thing & only stayed in the House ’til he could remove which I suppose he has done by this time, He also agreed to account for the Toll of the Mill but had not fully done it when I last heard from him, If I hear nothing from you I shall send the Deed & all the other Papers to Mr Wythe by the first of the General Court that they may be ready for Black’s acknowledgmt whenever he comes down, and if he will not acknowledge it in Court I suppose three of the Witnesses must go down & prove it, I could get but four to the execution of it & Mr Moore neglected to get more afterwards.
I expect the pleasure of seeing yourself & Family within a Month and shall now only add that my Wife joins me in Love to my Sister, Mr Custis & his Lady and that I am sincerely Dr Sir Your very affect. humble Servt

B. Dandridge

